DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawings
The replacement drawing sheet filed 2/8/21 has been entered.

Specification
The amendment to the specification filed 2/8/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010066556 to Cuartielles et al [hereinafter Cuartielles] (see attached translation).
Referring to claim 1, Cuartielles discloses a temperature sensing unit (figures 1, 2) comprising:
a temperature sensor (10) for measuring a temperature of an object; and 


Referring to claim 9, Cuartielles discloses the mounting member (20) and the temperature sensor (10) jointly defining a continuous, closed geometry (figure 2).

Referring to claim 19, Cuartielles discloses that the object is heater (cookware (12), which is heated) including an outer perimeter surface (figure 2; page 2, lines 41-49); the temperature sensor (10) measures a temperature of the heater; the mounting member (20) mounts the temperature sensor (10) onto the outer perimeter surface of the heater; the mounting member (20) is elastic; and the temperature sensor and the mounting member jointly define a continuous, closed geometry (figure 2; page 2, lines 45-49; page 3, line 115-page 4, line 1).

Referring to claim 21, Cuartielles discloses a temperature sensing unit (figures 1, 2), comprising:
a temperature sensor (10) for measuring a temperature of an object; and 
a mounting member (20) that has opposing ends attached to opposing ends of the temperature sensor (10) and extending laterally from the opposing ends of the temperature sensor (10) for securing the temperature sensor around the object (page 2, lines 45-49; page 3, line 115-page 4, line 1).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cuartielles in view of U.S. Patent 3,573,995 to Senbokuya.
Referring to claim 2, Cuartielles discloses a sensing unit having all of the limitations of claim 2, as stated above with respect to claim 1, except for the temperature sensor including a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction therebetween.
However, Senbokuya discloses a surface temperature sensor having a thermocouple including a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction (3) therebetween for directly contacting the surface to measure its temperature (figures 2-4; column 1, 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the temperature sensor of Cuartielles with the temperature sensor stated above with respect to Senboyuka in order to directly contact the surface to measure its temperature.

Referring to claim 3, Cuartielles in view of Senboyuka disclose a sensing unit having all of the limitations of claim 3, as stated above with respect to claim 2, except for the first thermocouple ribbon and the second thermocouple ribbon being butt-welded.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cuartielles in view of Senboyuka by butt-welding the first and second thermocouple ribbons to each other in order to form the hot junction, and since the use of the particular type of joining claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular joining claimed by applicant is considered to be the use of numerous alternate ways of joining that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a hot junction as already suggested by Cuartielles in view of Senboyuka.

Claims 2, 4-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cuartielles in view of U.S. Patent 5,370,459 to Culbertson et al [hereinafter Culbertson].
Referring to claim 2, Cuartielles discloses a sensing unit having all of the limitations of claim 2, as stated above with respect to claim 1, except for the temperature sensor including a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction therebetween.
However, Culbertson discloses a surface temperature sensor having a thermocouple including a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction (23) therebetween for directly contacting the surface to measure its temperature (figures 4A, 4B; column 4, lines 59-61; column 5, lines 12-13; column 8, lines 23-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the temperature sensor of Cuartielles with the temperature sensor stated above with respect to Culbertson in order to directly contact the surface to measure its temperature.

Referring to claim 4, Cuartielles in view of Culbertson disclose a sensing unit having all of the limitations of claim 4, as stated above with respect to claim 2, wherein Culbertson discloses that the temperature sensor further includes a support member contacting the first and second thermocouple ribbons for bonding the first and second thermocouple ribbons together (figures 4A, 4B; column 4, lines 59-61; column 5, lines 12-13; column 8, lines 23-31). Furthermore, when the temperature of Culbertson is used as the temperature sensor in Cuartielles, the hot junction will face the object, and the support member will thereby overlap the first and second thermocouple ribbons.

Referring to claim 5, Cuartielles in view of Culbertson disclose a sensing unit having all of the limitations of claim 5, as stated above with respect to claim 2, wherein Culbertson discloses that the first and second thermocouple ribbons each include a first portion (25, 26) (column 4, lines 59-62) and a second portion (wires 31) extending from the first portion at an angle. When used as the temperature sensor in Cuartielles, the temperature sensor of Culbertson will extend along a circumferential direction of the object, and the second portions (the lines/wires) will extend from the first portion at an angle (figure 2 of Cuartielles).

Referring to claims 6 and 7, Cuartielles in view of Culbertson disclose a sensing unit having all of the limitations of claims 6 and 7, as stated above with respect to claim 5, except for Culbertson explicitly disclosing that the second portion is connected to an end of the first portion to define an L shape (as in claim 6); and that the second portion is connected to a middle of the first portion to define a T shape (as in claim 7).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second portion of Cuartielles in view of Culbertson by making the second portion having the shapes claimed in claims 6 and 7 in order to electrically connect the temperature sensor for directly measuring the temperature of the object; and since the shape of the second portion claimed by applicant is only considered to be obvious modifications of the shape or configuration of the second portion disclosed by Cuartielles in view of Culbertson  as the courts have held that a change in shape or configuration without any criticality is within the level of skill in the art since the particular shape claimed is nothing more than one of numerous shapes that a person having ordinary skill in the art would have been able to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
 
Referring to claim 8, Cuartielles in view of Culbertson disclose a sensing unit having all of the limitations of claim 8, as stated above with respect to claim 5, wherein, when used as the temperature sensor in Cuartielles, the mounting member of Cuartielles will be attached to the first portions of the first and second thermocouple ribbons of the temperature sensor of Culbertson.

Referring to claim 17, Cuartielles discloses a temperature sensing unit (figures 1, 2) for measuring a temperature of an object having a cylindrical configuration, the temperature sensing unit comprising:
a temperature sensor (10) extending along a circumferential direction of the object (figure 2) for measuring a temperature of the object; and 
a mounting member (20) that is attached to only the temperature sensor for securing the temperature sensor around the object (page 2, lines 45-49; page 3, line 115-page 4, line 1).
Cuartielles does not disclose the temperature sensor including a first thermocouple ribbon and a second thermocouple ribbon each defining a first portion extending along a circumferential direction of the object and a second portion extending from the first portion at an angle; the mounting member being attached to the first portions of the first and second thermocouple ribbons; and a pair of lead wires attached to the second portions of the first and second thermocouple ribbons.
However, Culbertson discloses a surface temperature sensor having a thermocouple including a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction (23) therebetween for directly contacting the surface to measure its temperature (figures 4A, 4B; column 4, lines 59-61; column 5, lines 12-13; column 8, lines 23-31); wherein the first and second thermocouple ribbons each define a first portion (e.g., towards the junction) and a second portion (e.g., towards the wires) extending from the first portion at an angle; and a pair of wires (31) attached to the second portions of the first and second thermocouple ribbons to directly measure a surface temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the temperature sensor of Cuartielles with the temperature sensor stated above with respect to Culbertson in order to directly contact the surface to measure its temperature. When used as the temperature sensor in Cuartielles, the temperature sensor of Culbertson will extend along a circumferential direction of the object, and the second portions will extend from the first portion at an angle. Furthermore, when used as the temperature sensor in Cuartielles, the mounting member of Cuartielles will be attached to the first portions of the first and second thermocouple ribbons, and the lead wires will be attached to the second portions of the first and second portions of the temperature sensor of Culbertson.

Referring to claim 18, Cuartielles in view of Culbertson disclose a sensing unit having all of the limitations of claim 18, as stated above with respect to claim 17, wherein Culbertson discloses that the first portions of the first and second thermocouple ribbons are joined to form a hot junction (23) (figures 4A, 4B; column 4, lines 59-61; column 5, lines 12-13; column 8, lines 23-31).

Allowable Subject Matter
Claims 10, 12-15, and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensing unit, further comprising a mounting flange at an end of the object (claim 10); and a mounting flange disposed around an end of the heater (claim 20).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/30/21